MEMORANDUM *
Hector Alonso Jimenez Ballesteros, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen removal proceedings. The motion was based on the birth of Ballesteros’ son in the United States. Petitioner contends that the BIA failed to appreciate that the hardship to petitioner in being returned to Mexico would also work a hardship on his son.
*547As the BIA acted within its broad discretion in denying petitioner’s motion to reopen based on his claim that removal would cause an extreme hardship to his son, we lack jurisdiction to review that decision. See 8 U.S.C. § 1252(a)(2)(B)(i); INS v. Doherty, 502 U.S. 314, 322, 112 S.Ct. 719, 116 L.Ed.2d 823 (1992); Romero-Torres v. Ashcroft, 327 F.3d 887, 891 (9th Cir.2003); Kalaw v. INS, 133 F.3d 1147, 1152 (9th Cir.1997).
We do, however, have jurisdiction to address petitioner’s due process challenge. Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). But such a challenge must, at least, be “colorable.” Id. Ballesteros’ contention that the BIA failed to properly consider the issues raised in his motion to reopen does not meet this requirement. Id. We therefore deny Ballesteros’ due process challenge.
PETITION FOR REVIEW DENIED in part and DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.